Citation Nr: 1117671	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability to include as secondary to service-connected left shoulder disability.  

2.  Entitlement to service connection for bilateral carpal tunnel syndrome, also claimed as cervical radiculopathy, to include as secondary to service-connected left shoulder disability.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded VA examinations in November 2008 to assess his low back disability and bilateral carpal tunnel syndrome, also claimed as cervical radiculopathy.  The Veteran was diagnosed as having lumbar discogenic disease, lumbar degenerative spine disease, bilateral carpal tunnel syndrome, and C5-C6 posterior rami irritability.  The Veteran asserts that these disabilities are either directly related to service and/or related to his service-connected left shoulder disability.  

With regard to the low back, the examiner noted that the Veteran had back complaints during service.  However, the examiner's medical opinion only pertained to entitlement to service connection on the basis of whether there was a causal relationship between the Veteran's claimed disabilities and his service-connected left shoulder disorder, and did not address aggravation or direct service connection.  The service treatment records do in fact document several complaints of low back pain, including on the Report of Medical History at discharge.  In March 1980, the Veteran was placed in physical therapy for mechanical back pain.  In January 1981, the Veteran indicated that he had experienced mid back pain for two years.  In March 1981, the Veteran reported having prior back treatment at a hospital and being on profile for that problem.  

With regard to the claimed neurological impairment, the service treatment records noted in 1980 that the Veteran had possible scalenus anticus syndrome.  In February 1981, the Veteran was also placed on profile for pain in his left shoulder caused by chronic cervical irritation.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion is considered adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable, the conclusion must be supported with sufficient rationale and explanation.  Stefl, 21 Vet. App. At 124.  The United States Court of Appeals for Veterans Claims ("the Court") in Stefl explained some of the types of information that a factor might discuss in his or her opinion, even if ultimately inconclusive such as why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner.  

Further, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In this case, the VA examinations were incomplete.  The examiners did not provide medical opinions regarding whether current diagnoses were service related, nor were opinions provided whether current diagnoses were aggravated by the Veteran's left shoulder disorder.  Accordingly, new VA examination should be conducted.  

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current back and cervical/wrist disabilities.  Any indicated studies and tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  

(A)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability, including lumbar discogenic disease and lumbar degenerative spine disease, had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should comment on the numerous in-service complaints of low back pain and the treatment provided.  

(B)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current wrist/cervical neurological disability, including bilateral carpal tunnel syndrome and C5-C6 posterior rami irritability, had their clinical onset during service or are related to any in-service disease, event, or injury.  The examiner should comment on the inservice diagnoses of possible scalenus anticus syndrome and cervical nerve irritation.  

In the event that current disabilities are not etiologically related to service, examiner should provide further opinions as follows.

(C)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability is proximately due to, or the result of, the service-connected left shoulder disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability is permanently aggravated by the Veteran's service-connected left shoulder disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

(D)  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current neck/wrist neurological disability is proximately due to, or the result of, the service-connected left shoulder disability.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current neck/wrist neurological is permanently aggravated by the Veteran's service-connected left shoulder disability.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  


2.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

